DETAILED ACTION
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 9-12, 18, 19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Choi (2004/0053496) in view of Nishitani (4,830,891) and, additionally, Mills (2005/0202173) and/or Fu (2014/0120723).
Choi teaches a method of depositing iridium using ALD including a process consisting essentially of exposing the substrate sequentially to an iridium precursor and a reactant, see Fig. 2 and related text, particularly [0009-10] and [0036], the process occurring at room temperature to 700 degrees C [0035].
In regard to the temperature, the Office holds that the teaching of room temperature is sufficiently close to “below room temperature” as claimed to support a case of prima facia obviousness.  As per MPEP 2144.05 I.:
Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of Americav.Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium. "The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties.").
In this case, one would not expect an appreciable difference between “room temperature” and “below room temperature”, particularly wherein “below” includes values infinitesimally smaller than “room temperature”.  Furthermore, room temperature is not an exact temperature, but generally a range in itself, therefore the teachings further support that “below room temperature” is reasonably close to “room temperature” particularly wherein room temperature is not a single, finite point.
Further, it is well settled that "where the principal difference between the claimed process and that taught by the reference is a temperature difference, it is incumbent upon applicant to establish criticality of that temperature difference", see Ex Parte Khusid 174 USPQ 59.   In this case, the specification teaches a broader range without support for a criticality of the claimed range.
Choi exemplifies various iridium precursors and particularly teaches iridium halides [0036], but does not exemplify iridium hexafluoride and also generally teaches excited hydrogen [0034-35], but does not teach the excitation by hot wire.
Nishitani teaches a selective deposition method for forming a metal film comprising exposing a substrate surface to IrF6 and H2 (claims 4 and 5) (col 9, lines 12-60; col 13, lines 19-24) in order to form an iridium containing film.
It would have been obvious to one of ordinary skill in the art at the effective date of the invention to apply the IrF6 of Nishitani in the method of Choi as Choi generally teaches halides but fails to exemplify any such compounds and Nishitani teaches that IrF6 is an operable vapor deposition precursor.
The teachings therefore include all elements except the use of a hot wire to form hydrogen for the process, Choi does teach an activated hydrogen reactant [0034, 35] – such a reactant is understood to include radicals.
Fu teaches that in an ALD process, hydrogen radicals (i.e. excited hydrogen) are operably formed using a hot wire [0082] and Mills teaches that atomic hydrogen is operably formed for a vapor deposition process using a hot wire [0130, 161].  It would have been obvious to one of ordinary skill in the art at the effective date of the invention to apply the method of forming atomic and/or excited hydrogen in the process of Choi using the methods of Mills and/or Fu as each/either method teaches a viable method of forming an excited and/or atomic hydrogen which is useful in the process of Choi.
Regarding claims 9 and 18, the prior art is silent on amount of Ir in the film, but to the extent that the prior art and instant claimed method follow the same steps of applying IrF6 and H2 to a substrate at the same temperature, it necessarily follows that the same film is formed with the same iridium content and essentially no fluorine atoms.  There are no specific further conditions described in the specification beyond the steps that are obvious over the prior art to set forth the claimed Ir/F contents.
Regarding claims 10 and 11, Choi is silent on any mixed substrate but Nishitani teaches that an iridium layer is operably deposited selectively on a substrate of first material over a second material, wherein the first material is Si and the second material is silicon oxide (col 13, lines 24-35).
Regarding claim 12, based on teaching of selectivity it is understood that the film deposition rate is higher on the first over the second material, but the teachings are silent on any specific correlation.  However, as per claim 9 since the methods teach the same steps, and further, since the first and second materials of the prior art are further the same, one would expect the same results of a 15 times greater deposition on the first material than the second material as claimed.  Again, the specification does not provide and wherein one would consider that the results would differ from the prior art.
Regarding claim 19, all elements of the claim are taught as per above, the reactants as per claim 1, the selectivity and surfaces as per claims 10 and 11, and the fluorine content as per claims 9 and 18.

Response to Arguments
Applicant’s arguments with respect to instant claims have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 
As noted, applicants have incorporated two elements into the independent claims: setting the temperature range to -25 to less than room temperature and also requiring that hydrogen radicals, formed by hot wire, are applied in the process.
Applicants argue that Nishitani, applied to teach IrF6, does not teach hydrogen radicals formed by exposing the reactant to a hot wire.  The Office agrees, but notes that Fu and Mills are applied for that purpose.  
The Office agrees that references to Hamalainen are typos.
Applicants argue, p7, that Mills is devoid of a disclosure of hydrogen radicals or a hot wire – but as noted, Mills teaches the same.  While the Office agrees that Mills is drawn to a diamond forming process, Mills more generally teaches that a manner of forming dissociated hydrogen for a vapor deposition process is to apply hydrogen to a hot wire (i.e. filament).  The arguments include that Mills does not teach IrF6 or the claimed temperature – the Office agrees, but Mills is not applied for those reasons.
Applicants argue that Fu teaches away from applying a hot wire with tungsten precursors.  The Office agrees, but Fu specifically teaches applying hydrogen to the hot wire – while avoiding organic precursors to contact the hot wire (i.e. it is known to apply only the hydrogen to the hot wire).  Therefore, there is no teaching away as argued.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH A MILLER, JR whose telephone number is (571)270-5825. The examiner can normally be reached 8-5 (Flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 571-272-1423. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOSEPH A MILLER, JR/Primary Examiner, Art Unit 1715